Title: General Orders, 23 September 1778
From: Washington, George
To: 


          
            Head Quarter’s Frederick’sburgh Wednesday Septr 23rd [1778]
            ParoleC. Signs
            
          
           The honorable the Congress have passed the following Resolution of the 11th instant.
          That all Officers of the Army not authorized by the resolutions of Congress or by the special Permission of the Commander in Chief to keep horses—be prohibited, tho’ at their own Expence from keeping any horse or horses within forty miles of the Main Body of the Army, and that General Washington be desired to appoint proper Officers to see this order carried into Execution and to bring to trial all Offenders against it.
          The Commander in Chief expects the most pointed Compliance with this resolve, the propriety and even Necessity of which are striking—He will in an especial manner look to the Officers commanding Brigades to see it punctually executed and to suffer no deviation on any Pretence whatever—A week from this date is allowed to send away the super-numerary horses after which the Commissary of Forage is enjoined to report to Head-Quarters every horse that falls within his notice that may be retained contrary to the Intention of this Prohibition.
          The Regimental Pay-Masters who have not yet paid the detachments of Light-Infantry with Genl Scott are to repair immediately to the Flying-Camp near King’s-Street and pay off the men from their respective Regiments.
        